DISMISS and Opinion Filed December 19, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00415-CV

                                ARETHA GOINES, Appellant
                                          V.
                                ALLY FINANCIAL, Appellee

                         On Appeal from the 95th Judicial District Ct
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-16186

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By order dated September 5, 2019, we granted

appellant’s second motion to extend time to file her brief and ordered her brief to be filed by

October 15, 2018. By postcard dated October 22, 2018, we notified appellant the time for filing

her brief had expired. We directed appellant to file a brief and an extension motion within ten

days. We cautioned appellant that failure to file a brief and an extension motion would result in

the dismissal of this appeal without further notice. To date, appellant has not filed her brief nor

otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



180415F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ARETHA GOINES, Appellant                         On Appeal from the 95th Judicial District
                                                  Ct, Dallas County, Texas
 No. 05-18-00415-CV       V.                      Trial Court Cause No. DC-16-16186.
                                                  Opinion delivered by Chief Justice Wright.
 ALLY FINANCIAL, Appellee                         Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.




Judgment entered December 19, 2018




                                            –3–